DETAILED ACTION
1.	This communication is in response to the Application filed on 3/30/2021. Claims 1-7 are pending and have been examined.  
Double Patenting

2.      	Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. patent 10984803 (original application 16/673005) combined with claim 1 of U.S. patent 10468034 (original application 16/263945).
Claims 2-7 are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2-7 of U.S. patent 10984803 (original application 16/673005).
Conclusion 
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		9/2/2022Primary Examiner, Art Unit 2659